Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 9, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
Claims 1-18, 20-23, 25, 29 and 30 are currently pending. Claims 1, 12, 29 and 30 have been amended by Applicants’ amendment filed 08-09-2022. Claims 19, 27 and 28 have been canceled by Applicants’ amendment filed 08-09-2022. No claims have been added by Applicants’ amendment filed 08-09-2022. 

Applicant's election without traverse of Group I, claims 1-26, directed to a method for sample identification; and the election of Species without traverse as follows: 
Species (A): wherein assaying comprises assaying, in parallel, a plurality of drug therapies (instant claim 2);
Species (B): the method of claim 1 further comprising characterizing a response of the one or more drug therapies (instant claim 3);
Species (C): wherein forming the library of Patient-Derived Micro-Organospheres comprises forming more than 1,000 Patient-Derived Micro-Organospheres (instant claim 10);
Species (D): wherein the microfluidics apparatus is configured to maintain an approximately constant pressure within the one or more channels (instant claim 15);
Species (E): wherein exposing the plurality of droplets of unpolymerized mixture to a temperature of greater than 25 degrees C comprises flowing the plurality of droplets of unpolymerized mixture to a region of the microfluidics apparatus that is maintained at greater than 25 degrees C (instant claim 17); and
Species (F): wherein the Patient-Derived Micro-Organospheres form budding clusters of cells and/or hollow structures of cells (instant claim 25), in the reply filed on August 12, 2021 was previously acknowledged.  

Claims 27 and 28 (now canceled) were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Claims 5-7, 9, 11-13, 16-18, 20-22, 24 and 26 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.  
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

Therefore, claims 1-4, 8, 10, 14, 15, 23, 25, 29 and 30 are under consideration to which the following grounds of rejection are applicable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 9, 2022 has been considered.  An initialed copy of the IDS accompanies this Office Action.

Priority
The present application filed February 17, 2021 is a CON of US Patent Application 17/118,586, filed December 10, 2020 (now abandoned), which claims the benefit of US Provisional Patent Application 63/120,719, filed December 2, 2020; which is a CIP of US Patent Application 16/838,010, filed April 1, 2020, which claims the benefit of US Provisional Patent Application 62/853,219, filed May 28, 2019.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed August 9, 2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 

Double Patenting
	The provisional rejection of claims 1-4, 8, 10, 14, 15, 19, 23, 25, 20 and 30 is withdrawn on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 12, 14 and 31-39 of copending US Patent Application No. 16/838,010 due to the abandonment of copending US Patent Application No. 16/838,010.


Maintained Objection/Rejections
Claim Interpretation: The “Patient-Derived Micro-Organosphere” of claim 1 is interpreted to comprise: (i) a dissociated tissue sample from a patient, and (ii) a plurality of droplets of polymerized liquid matrix material having a diameter of between 50 and 500 microns, wherein the dissociated tissue sample may be (or may not be) part of, connected to, and/or polymerized with the liquid matrix material.
The “dissociated tissue sample” in claim 1 is interpreted to refer to a tissue sample that has undergone any type of physical, chemical, enzymatic and/or mechanical dissociation including, for example, the removal of a tissue sample from a patient (e.g., taking a blood sample or biopsy sample), enzymatic digestion, grinding, etc., such that a “dissociated tissue sample” can comprise, for example, a slice of tissue, cells, lysed cells, permeabilized cells, nucleic acids, proteins, etc.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-4, 8, 10, 14, 15, 23, 25, 29 and 30 is maintained under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the terms “forming a library of Patient-Derived Micro-Organospheres from the dissociated tissue sample” in lines 5-6; and the term “to form the Patient-Derived Micro-Organospheres” in line 23 because it is unclear as to the structure of the PDMOs; and whether the “Patient-Derived Micro-Organo-spheres” comprises any portion of the dissociated tissue sample from the patient. The instant as-filed Specification does not provide a definition for “PDMOs”, and the only component of instant claim 1 that appears to be polymerized is the liquid matrix material, which results in the PDMOs, such that it is completely unclear whether the dissociated tissue sample comprises any part of the PDMOs. There is no indication that the droplets of dissociated tissue sample, and the unpolymerized liquid matrix material flow through the same channel, that the streams are combined, or that they are polymerized together. Instant claim 1 appears to be incomplete for omitting essential steps, such omission amounting to a gap between the steps (See MPEP § 2172.01) and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “cells per mL” in line 20 because it is unclear whether the “plurality of droplets having a density of less than 5 x 106 cells per mL” are droplets from the “unpolymerized mixture from the dissociated tissue sample” in line 18 and/or whether they are droplets from “the unpolymerized liquid matrix” of lines 18-19 because the unpolymerized matrix material is not recited to be combined with the dissociated tissue sample and, thus, the metes and bounds of the claim cannot be determined.
	Claims 2-4, 8, 10, 14, 15, 23, 25, 29 and 30 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1-4, 8, 10, 14, 15, 23, 25, 29 and 30 is maintained under 35 U.S.C. 103 as being unpatentable over Konry et al. (US Patent Application Publication No. 20170199173, published July 13, 2017; PCT filed June 26, 2015; effective filing date June 26, 2014; of record) in view of Desai et al. (US Patent Application Publication No. 20060141617, published June 29, 2006; of record) as evidenced by Matsuoka et al. (Polymer Journal, 2010, 42, 368-374; of record). 
	Regarding claims 1- 3, 8, 15, 23, 25, 29 and 30, Konry et al. teach Konry et al. teach a microfluidic device provides high throughput generation and analysis of defined three-dimensional cell spheroids with controlled geometry, size, and cell composition, wherein the cell spheroids mimic tumor micro-environments including pathophysiological gradients, cell composition, and heterogeneity of the tumor mass mimicking the resistance to drug penetration providing more realistic drug response, and is used to test the effects of anti-tumor agents (interpreted as screening cancer therapy; and PDMOS, claim 1) (Abstract). Konry et al. teach a microfluidic device for the formation and analysis of cell spheroids, the device comprising: (a) a first inlet 10 for an oil, a second inlet 20 for a first aqueous suspension of cells, and a third inlet 30 for a polymerization mediator; the first inlet fluidically connected to a first microchannel, the second inlet fluidically connected to a second microchannel, and the third inlet fluidically connected to a third microchannel (interpreting the distance between inlets of Figure 1A as a total length of a path taken by dissociated tissue sample before combining with unpolymerized material is less than 10 cm); (b) a nozzle formed by a T-shaped intersection of the two or more of the first, second, and third microchannels, the nozzle capable of forming the aqueous droplets comprising the cells and the polymerization mediator (interpreted as driving the dissociated tissue sample and unpolymerized fluid matrix material through one or more microchannels); (c) an incubation chamber comprising a plurality of microchambers configured in two-dimensional array, the incubation chamber fluidically connected to the nozzle and capable of accepting and delivering said aqueous droplets individually into said microchambers (interpreted as culturing); (d) the microfluidic device comprising inlets, microchannels, outlets, valves, pumps, mixing zones, incubation chambers, vacuum channels, ports, heaters, vents, reservoirs, reagents or waste chambers (interpreted as a microfluidics apparatus that controls pressure and flow rate, and configured to maintain approximately constant pressure) and (e) one or more cell spheroids disposed in one or more microchambers (interpreted as a microfluidics apparatus that controls pressure and flow rate; configured to maintain approximately constant pressure; and interpreting the distance between inlets of Figure 1A as a total length of a path taken by dissociated tissue sample before combining with unpolymerized material is less than 10 cm, claims 1, 15 and 19) (paragraphs [0010]-[0014]; [0026]; [0089], lines 1-7; and Figure 1A). Konry et al. teach that the cell spheroid comprises one or more cells, or mixtures of different cell types including two or more cell types adhered to an essentially spherical polymer scaffold, wherein the cell types include a tumor cells, an immune cell, stromal cell, and cells from a particular patient (interpreting tumor cells as receiving a tissue sample from a patient tumor; and tumor biopsy, claims 1 and 23) (paragraphs [0030]; [0032]; and [0077], lines 21-25). Konry et al. teach a method of making a plurality of cell spheroids, the method comprising: (a) providing the microfluidic device of item 1, an oil, a first cell suspension comprising a polymer precursor, and a polymerization mediator (interpreted as receiving a tissue sample, dissociating the tissue sample; and unpolymerized matrix material); (b) flowing the oil, first cell suspension and polymerization mediator into the first, second, and third inlets, respectively, whereby aqueous droplets suspended in the oil are formed by the nozzle of the microfluidic device, the droplet comprising cells of the first cell suspension, the polymer precursor, and the polymerization mediator (interpreted as driving the dissociated tissue through one or more channels of a microfluidics apparatus, flowing the droplets to a region maintained at 25oC or greater, and combining the dissociated tissue and the unpolymerized fluid matrix material to form a plurality of droplets); (c) allowing the polymer precursor to polymerize to form polymer scaffolds in the aqueous droplets, whereby a cell spheroid if formed in each droplet (interpreted as polymerizing the mixture to form PDMOS); (d) distributing the cell spheroids into the microchambers of the microfluidic device; (e) interrupting the flow of oil in the cell incubation chamber of the microfluidic device and flowing an aqueous solution into the incubation chamber, whereby cell spheroids are washed; (f) initiating flow of cell culture medium through the incubation chamber; (g) placing the device into an environment suitable for survival and/or growth of the cells in the cell spheroids (interpreted as culturing the PDMOS); and (h) allowing the cells in the cell spheroids to proliferate (interpreted as maturing and replicating) (interpreting the process as receiving; dissociating; forming by driving, combining, exposing, and culturing to replicate; and flowing the droplets to a region maintained at 25oC or greater, claim 1) (paragraphs [0040]-[0049]). Konry et al. teach that the cell spheroids have a diameter in the range from about 50 microns to about 900 microns (interpreted as PDMOS diameter between 50 and 500 microns, claim 1) (paragraph [0035]). Konry et al. teach in Example 1 that the microfluidic device depicted in Fig. 1A was used to prepare the spheroids of MCF7 breast cancer cells (interpreting MCF7 cells as receiving a dissociated tissue sample from a patient tumor), wherein three inlets of the device were simultaneously fed with mineral oil containing Span 80, and a suspension of MCF7 cells at 7-10 million cells/mL (interpreted as encompassing between 1 and 200 dissociated cells), and containing sodium alginate in Dulbecco’s Modified Eagle Medium (DMEM) containing fetal bovine serum, antibiotic antimycotic solution, and CaCl2, wherein the solutions were introduced via syringe pumps, the flow rates were 300 microliter/hour for the oil, 75 microliter/hour for the cells suspension, and 10 microliter/hour for the calcium solution (interpreting flow as being carried out at room temperature including 20 degrees or less); and that after the spheroids were produced, the flow of oil, cell suspension, and CaCl2 solution was stopped, the incubation chamber of the device was continuously perfused with cell culture medium, and the device was placed in a cell culture incubator maintained at 37oC (interpreted as receiving and dissociating; interpreting flow as being carried out at room temperature including 20 degrees or less; encompassing between 1 and 200 dissociated cells; laminar flow; and culturing, claim 1) (paragraph [0095]). Konry et al. teach forming cell spheroids from a series of aqueous droplets in an oil using a nozzle containing a T-shaped junction in a microfluidic device that has at least one channel of diameter in the range of 1 to 999 microns, wherein the aqueous contents include a suspension of one or more types of individual cells and an initially unpolymerized form of a polymer suitable for mimicking fibrous elements of the extracellular matrix of a mammalian tissue, and can include a polymerization mediator or catalyst that reacts with the polymer precursor in the droplet to form a 3D polymer scaffold within the droplet such as a microbead composed of an essentially spherical network of fibers; and wherein the droplet can include one or more cells or mixtures of different types of cells including tumor cells, such that the cells adhere to the polymer scaffold and grow, differentiate and/or proliferate within the droplet to form a cell spheroid (interpreted as forming a library of PDMOs; droplets of unpolymerized cell mixture; tissue sample; unpolymerized liquid matrix; using a microfluidics apparatus; one or more channels; culturing; and encompassing a density of unpolymerized liquid matrix material less than 5 X 106 cells/mL) (paragraph [0077]). Konry et al. teach that an important parameter used to determine the size of the cell spheroids is the size of the microchambers and connecting microchannels of the incubation chambers, such that the size (i.e., diameter) of the microchambers limits the size of the spheroids, and polymer scaffolds, to slightly less than that of the microchamber, wherein the microchamber can be from about 70 to about 900 microns; and the diameter of the microchannels is less than that of the microchambers, such as from about 50 to about 300 microns; and the docking sites are intended to collect and entrap droplets that form cell spheroids, particularly larger spheroids of 600-900 microns in diameter (interpreting the diameter of the unpolymerized droplets to be from 50-900 microns; interpreting the combination of droplet size/diameter, matrix, and matrix concentration to encompass a density of less than 5 x 106 cells/mL; and incubating, claims 1, 29 and 30) (paragraphs [0087]; and [0090]). Konry et al. teach that the flow rates required for each of the fluid inputs into the microfluidic device can vary depending on the design of the device and the concentration of the components such as the cell concentration, the polymer precursor concentration, and the polymerization mediator concentration, wherein exemplary flow rates for oil into the oil inlet is 150-500 microliters/hr; and the flow of the cells suspension into the cell inlet is: 75-150 microliters/hr, wherein suitable flow rates can be readily ascertained and optimized by routine experimentation with a given device (interpreted as an adjustable and optimizable flow rate encompassing 0.01 mL/min to about 100 mL/min, claim 1) (paragraph [0086]). Konry et al. teach that polyethylene glycol (PEG) is a crosslinked polyether that has good biocompatibility and low immunogenicity, wherein many PEG derivatives are capable of polymerization by free radical methods, such that PEG can be functionalized with acrylate and methacrylate groups at the chain ends, wherein 2-hydroxy-2-methyl-propiophenone can be used as photoinitiator for polymerization by UV light, wherein the concentration range of PEG for cell encapsulation is 0.25%-10% w/v in complete cell growth media; the concentration of agarose used for cell encapsulation is 0.5%-10% w/v in complete cell growth media; and the concentration of collagen used for cell encapsulation is 2%-20% w/v in complete cell growth media (interpreting the combination of droplet size/diameter, matrix, and matrix concentration to encompass a density of less than 5 x 106 cells/mL; and polymerization at temperatures greater than 25oC, claims 1, 29 and 30) (paragraphs [0080])-[0082], wherein it is known that free radical polymerization of MMA with AIBN is carried out at 60-70oC as evidenced by Matsuoka et al. (pg. 369, col 2, last partial paragraph; and pg. 369, Table 1). Konry et al. teach that a device containing the spheroids can be placed into a typical cell culture incubator for a period of hours, days, or weeks, and removed periodically for monitoring (interpreted as encompassing culturing as less than 21 days, claims 1 and 4) (paragraph [0084], lines 5-8). Konry et al. teach that the matured cell spheroids are useful for studies of a variety of agents or test substances, such as antitumor agents, wherein the microfluidic device containing the microspheroids in the incubation chamber are perfused with aqueous solution, such as culture medium, containing the test substance, wherein the cell spheroids are monitored using a suitable technique, such as fluorescence microscopy, a cell viability assay, or other method to determine a state of interest of the cells, such that the microfluidic device can be used to screen different antitumor agents against the tumor cells of a particular patient, such as a human or other mammalian subject, to determine an effective agent or combination of agents for chemotherapeutic intervention for the patient (interpreted as receiving a tissue sample from a patient tumor; dissociating; matured cells; assaying; encompassing a biopsy; and PDMOS for budding structures or hollow structures of cells replicating the structure of the patient tumor, claims 1, 23 and 25) (paragraph [0094]). Konry et al. teach in Example 3, that Figures 6A and 6B show adriamycin resistant MCF7 cell spheroids at 96 hour incubation without doxorubicin (interpreted as incubating for 4 days) and at 48 hour incubation with doxorubicin (interpreted as incubating for 2 days), wherein the red fluorescence in Figure 6B indicates cell toxicity of the doxorubicin (interpreted as incubating for 2-4 days; incubating less than 21 days; and assay one or more drug therapies; assaying in parallel to each drug therapy; and different concentrations of doxorubicin, claims 1, 2, 4 and 8) (paragraph [0099], lines 1-5; and Figs. 6A and 6B). Konry et al. teach the sensitivity of co-cultured MCF7 and HS5 cells to a combination of antitumor agents (e.g., doxorubicin with and without paclitaxel) as shown in Figure 8, wherein there was a statistically significant drop in viability upon combination treatment as compared to the single drug regimen (interpreted as assay one or more drug therapies; assaying in parallel to each drug therapy; characterizing a response to one or more drug therapies; and different concentrations of paclitaxel, claims 1-3 and 8) (paragraph [0101]; and Fig. 8). Konry et al. teach that Figures 7A-7D compare the effect of doxorubicin on 2D cell monolayers and 3D cell spheroids containing MCF7 cells including changes in viability between 2D monolayers and 3D spheroids of MCF7 adriamycin resistant cells upon treatment with varying concentrations of doxorubicin of 800 nM to 12800 nM (interpreted as varying the concentration of one or more drug; and different drug carriers, claim 8) (paragraph [0073], lines 1-6; and Figure 7). 
Regarding claim 4, Konry et al. teach that the cell spheroids were housed in a microfluidic device for 14 days and continuously perfused with fresh culture medium, and the cell viability was checked after 1, 4, and 14 days using the LIVE/DEAD assay, such that as shown in Figure 5, there was no statistically significant change in the cell viability over a period of 14 days, after which about 99% of the cells were alive (interpreted as time between receiving an characterizing a response encompasses less than 21 days, claim 4) (paragraph [0097]; and Figure 5). 
	Regarding claim 10, Konry et al. teach that the microchambers or docking stations can be arranged in an array of 1000 or more ordered positions for monitoring and analysis (interpreted as forming more than 1000 PDMOS, claim 10) (paragraph [0085], lines 15-17).
	Regarding claim 14, Konry et al. teach that the microchannels connected to the microchambers have a diameter in the range from about 50 microns to about 400 microns (interpreted as encompassing a microchannel diameter of 100 microns or greater, claim 14) (paragraph [0023]).
	Konry et al. do not specifically exemplify a density of less than 5 x 106 cells/mL (instant claim 1, in part); or a density of less than 3 x 106 cells per mL (instant claim 29); or a density of less than 1 x 105 cells per mL (instant claim 30).
	Regarding claims 1 (in part), 29 (in part) and 30 (in part), Desai et al. teach a multilayer microculture capable of modeling complex in vitro structures, such as mammalian tissues and organ structures, along with methods for producing such a microculture, and using such microcultures for assaying for modulators of cell-cell interaction, cell migration, cell proliferation, cell adhesion or cellular or organismal physiology; and/or for identifying hazardous materials such as environmental toxins and pollutants (e.g., carcinogenic compounds) (Abstract). Desai et al. teach a flexible and cost-effective approach to multilayer microculturing of cells that provides a more accurate mimic of in vivo tissues than approaches known in the art, such that microculturing is being readily adapted to the culturing of multiple layers of a single cell type, to the culturing of multiple cell types in individual layers of a microculture, and to the culturing of mixed cell populations in one or more layers of a microculture, wherein each layer of the microcultures contains in addition to cells, a biopolymer capable of polymerizing to provide a three-dimensional architectural framework for cell culture that approaches the in vivo microculture of most cells of multicellular organisms (paragraph [0012], lines 1-14). Desai et al. teach a method for monitoring physiological health comprising: (a) obtaining a biological sample from a subject; (b) incorporating a biological sample into at least one layer of a multilayer microculture; (c) incubating the microculture; and (d) measuring the culture development in the presence of the biological sample relative to the culture development in the absence of the biological sample, wherein a difference in response relative to a microculture lacking said biological sample provides an indication of the physiological health of the subject, such that any property or characteristic of culture development known in the art or disclosed herein can be subject to measurement including cell viability, cell proliferation, cell migration, cell adhesion, (e.g., spatial patterning), and extracellular signaling (interpreted as receiving a tissue sample from a patient, claim 1) (paragraph [0017]). Desai et al. teach a method for identifying a modulator of cell proliferation (interpreted as assaying for one or more drug therapies, claim 1) (paragraph [0021], lines 1-3). Desai et al. teach that many cellular or tissue activities are amenable to detection in the microdevice including: diffusion rate of the drugs in to the layered tissues in the transported flow channel; cell morphology and differentiation changes at different layers; cell locomotion, apoptosis, and the like; and that the effects of various drugs on different types of cells located at different layers of the three-dimensional system can be assessed (paragraph [0046], lines 48-55). Desai et al. teach that the invention is directed to a method for preparing a cell microarray, such that cellular array or patterns can constitute the future “lab-on-a-chip”, wherein the original design of the patterns on the film is generated using techniques known in the art of soft lithography; and that to pattern cell-ECM (extracellular matrix) assemblies, cell-matrix solutions were prepared including cell-collagen, cell-collagen/chitosan or others, and injected through the closed microchannels in contact with the modified glass/silicon substrate (interpreted as encompassing forming droplets of unpolymerized matrix material, and dissociated tissue sample, claim 1) (paragraphs [0053]; [0063], lines 1-3; and [0069], lines 1-4). Desai et al. teach that different biopolymer matrices can be used in generating multilayer structures including collagen, modified collagen, Matrigel, fibrin, and the like, wherein all of the biopolymers are maintained in solution phase to serve as a carrier for cells by mixing with a cell suspension, and then polymerization is induced within the microstructure by conventional manipulations such as changing a physical condition like temperature, osmolarity, ion strength, or the like, such that after polymerization, cells remain viable in the 3-D biopolymer matrices, adhering to the fiber networks (paragraph [0066]). Desai et al. teach that because polymerization of all these matrix materials is finally controlled by temperature, the pre-polymer solution delivered into the channels by pressure-driven microfluidics should be kept at low temperature (interpreted as driving the dissociated tissue sample and unpolymerized matrix material through one or more channels; and encompassing a temperature of 20oC or less, claim 1) (paragraph [0067], lines 32-35 and 41-45). Desai et al. teach in Figure 3 that cell concentration is influenced by several parameters including: cell type, cell concentration, matrix type, matrix composition, substrate surface chemistry, and time, such that the thickness of each layer can be controlled at the microscale size; and that the initial cell concentration was fixed at 3 x 105 cells/mL, wherein Figure 3 shows contraction of cells over days, and indicates cell densities in collagen and collagen-chitosan of 1 x 105 cells/mL (interpreted as a density of less than 5 x 106 cells per mL; a density of less than 3 x 106 cells per mL; and encompassing a density of less than 1 x 105, claims 1, 29 and 30) (paragraph [0072], lines 1-4 and 15-16). Desai et al. teach that cell concentration is influenced by several parameters, such as cell type, cell concentration, matrix type, matrix composition, substrate surface chemistry, and time, such that a time-dependent contraction curve should be drawn for each specific cell type, specific cell concentration, and specific matrix composition, all of which are primarily determined by the biological requirements of a specific tissue layer; and that the initial cell concentration was fixed at 3 x 105 cells/mL (interpreted as encompassing a density of less than 5 x 106 cells/mL unpolymerized liquid matrix, claim 1) (paragraph [0073], lines 1-17; and Figure 3). Desai et al. teach that the effective flow rate is dependent on many factors including effective channel height, channel width, mechanical properties of cell-matrix of the first layer, viscosity of the second layer fluids, and the like (paragraph [0076], lines 21-25). Desai et al. teach that typical biopolymers will begin polymerizing at temperatures above 10oC; and that most cells die quickly at temperatures below 20oC, such that suitable delivery rates have been found to include rates of 5-10 microliters/min (interpreted as encompassing a temperature of 20oC or less; and 0.01 ml/min, claim 1) (paragraph [0076], lines 1-5 and 31-42; and Figure 3). Desai et al. that the drug is transported by the fluid (analogous to blood) along the top confluent EC layer (analogous to the vascular endothelium), with a controlled flow rate (analogous to physiological blood flow) by a syringe pump; and the fluidic equation: P = 12LQ/wh3, where P is pressure difference,  is viscosity, Q is volume flow rate, and L, w, and h are the dimensions of the channel (paragraphs [0046], lines 24-27; and [0069], lines 14-17). Desai et al. teach that because the first layer of cells is secured by adhesive molecules, the range of effective flow rates for delivering the second layer can be quite large, from 1 microliter/min to 10 mL/min (interpreted as encompassing a flow rate of 0.01 ml/min to 100 mL/min, claim 1) (paragraph [0075], lines 14-17). 
"It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, " ... a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S._,_, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303,306 (1950)". Therefore, in view of the benefits of creating a three-dimensional system comprising a multilayer microculture capable of modelling complex tissue microarchitecture found in vivo as disclosed by Desai et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the microfluidic method of producing three-dimensional cell spheroids that mimic the heterogeneity of a tumor mass for use in screening different antitumor agents as disclosed by Konry et al. to include a method of producing a three-dimensional, microscale, single layer or multilayer microculturing structures as exemplified by Desai et al. with a reasonable expectation of success in creating a high throughput, microfluidic generation of three-dimensional cell spheroids that can comprise the tumor cells of a particular patient as taught by Konry et al. that comprise a single-cell type, multiple-cell types, and/or mixed-cell types in one or more layers of a microculture using different biopolymer matrices that closely mimic in vivo tissue conditions as taught by Desai et al., such that cell microarrays can be produced that provide a flexible and cost-effective method to measure and/or monitor multiple properties or characteristics of culture development including cell viability, cell proliferation, cell migration, or cell adhesion; and/or in producing a cell array that can be used as a drug screening model for the identification of new antitumor agents including the identification of an effective drug treatment regimen using a patient’s own tumor cells.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Response to Arguments
	Applicant’s arguments filed August 9, 2022 have been fully considered but they are not persuasive. Applicants essentially assert that: (a) the cited references fail to teach “forming a plurality of droplets...having a density of less than 5 x 106 cells/mL of the unpolymerized liquid matrix material” as recited in claim 1; including because Desai et al. teach a layer-based structure and not a droplet (Applicant Remarks, pg. 8, last full and last partial paragraphs; pg. 9, first partial paragraph); (b) there would be no motivation to combine Konry and Desai because a POSITA would not have looked to Desai to modify Konry because the structures of Desai are quite distinct from those described by Konry, wherein Desai never mentions a “spheroid” or a “sphere”; and Desai was filed more than a decade earlier than Konry and thus, would have been well-known prior art at the time of filing of Konry (Applicant Remarks, g. 9, last partial paragraph; pg. 10, entire page; and pg. 11, first full paragraph); and (c) Konry does not teach the claimed flow rate limitation, which is clearly outside of the Applicant’s claimed range (Applicant Remarks, pg. 11, second full paragraph).
	Regarding (a), please see the 35 USC 112(b) rejection supra regarding the structure of the PDMOs. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections, wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed. In such a situation, the burden is shifted to the Applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on” (205 USPQ 594, second column, first full paragraph). Moreover, it is noted that none of the references has to teach each and every claim limitation.
If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that the cited references fail to teach “forming a plurality of droplets...having a density of less than 5 x 106 cells/mL of the unpolymerized liquid matrix material” as recited in claim 1, is not persuasive. Konry et al. teach:
	(i)	forming cell spheroids from a series of aqueous droplets in an oil using a nozzle containing a T-shaped junction in a microfluidic device that has at least one channel of diameter in the range of 1 to 999 microns, wherein the aqueous contents include a suspension of one or more types of individual cells and an initially unpolymerized form of a polymer, which can be polymerized to form include a 3D polymer scaffold within the droplet; and the droplet can include one or more cells or mixtures of different types of cells including tumor cells, such that the cells adhere to the polymer scaffold and grow, differentiate and/or proliferate within the droplet to form a cell spheroid (interpreted as forming a library of PDMOs; droplets of unpolymerized cell mixture; dissociated tissue sample; unpolymerized liquid matrix; and encompassing a density of 5 X 106 cells/mL);
	(ii)	the size (i.e., diameter) of the microchambers limits the size of the spheroids, and polymer scaffolds, to slightly less than that of the microchamber, wherein the microchamber can be from about 70 to about 900 microns; and the diameter of the microchannels is less than that of the microchambers, such as from about 50 to about 300 microns; and that docking sites collect and entrap droplets that form cell spheroids, particularly larger spheroids of 600-900 microns in diameter (interpreting the diameter of the unpolymerized droplets to be from 50-900 microns); and
	(iii)	the concentration range of PEG for cell encapsulation is 0.25%-10% w/v in complete cell growth media; the concentration of agarose used for cell encapsulation is 0.5%-10% w/v in complete cell growth media; and the concentration of collagen used for cell encapsulation is 2%-20% w/v in complete cell growth media (interpreting the combination of droplet size/diameter, volume, matrix, and matrix concentration to encompass a density of less than 5 x 106 cells/mL).

Desai et al. teach:
	(i)		cell concentration is influenced by several parameters, such as cell type, cell concentration, matrix type, matrix composition, substrate surface chemistry, and time, such that a time-dependent contraction curve should be drawn for each specific cell type, specific cell concentration, and specific matrix composition, all of which are primarily determined by the biological requirements of a specific tissue layer; and that the initial cell concentration was fixed at 3 x 105 cells/mL (interpreted as encompassing a density of less than 5 x 106 cells/mL unpolymerized liquid matrix); and
	(ii)	Figure 3 shows contraction of cells over days, and indicates cell densities in collagen and collagen-chitosan of 1 x 105 cells/mL (interpreted as a density of less than 5 x 106 cells per mL); and
	(iii)	the invention is directed to a method for preparing a cell microarray, such that cellular array or patterns can constitute the future “lab-on-a-chip”, wherein the original design of the patterns on the film is generated using techniques known in the art of soft lithography; and that to pattern cell-ECM (extracellular matrix) assemblies, cell-matrix solutions were prepared including cell-collage, cell-collagen/chitosan or others, and injected through the closed microchannels in contact with the modified glass/silicon substrate (interpreted as encompassing forming droplets of unpolymerized matrix material, and dissociated tissue sample).

Thus, Konry et al. clearly teach different cell types; different matrices (and mixtures thereof); ranges for droplet size; and ranges of concentration for different matrices for cellular encapsulation. Desai et al. teach that cell concentration is influenced by parameters, such as cell type, cell concentration, matrix type, matrix composition, substrate surface chemistry, and time, such that a time-dependent contraction curve should be drawn for each specific cell type, specific cell concentration, and specific matrix composition, all of which are primarily determined by the biological requirements of a specific tissue layer; and that the initial cell concentration was fixed at 3 x 105 cells/mL. Therefore, the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed the combination of features as taught by Konry et al., and Desai et al. regarding the density of the unidentified unpolymerized liquid material of instant claim 1. Applicants’ assertion that Desai teaches a “layer-based structure” and not a “droplet”, is not found persuasive. As an initial matter, it is noted that the instant Specification indicates that the PDMOs can be cultured in layers (e.g., within a dish, chamber, tube, etc. (See; paragraph [0044]). Moreover, instant claim 1 does not recite that the “droplets” comprise any particular structure (e.g., material, size, shape, diameter, etc.), such that the “pattern” or “layer” of matrix solutions (or cell-matrix solutions) as taught by Desai et al. encompass a droplet (See, teachings supra). Furthermore, because one reference need not disclose each and every limitation in the claims, it is noted that Konry et al. clearly teach droplets in a microfluidic device; and that larger cell spheroids have three layers (See; paragraph [0076]). Importantly, regardless of the structural form of the unpolymerized liquid matrix material, the density of the unpolymerized liquid matrix material is the same whether the unpolymerized matrix material is present in a droplet or in a pattern. Thus, the combined references of Konry et al. and Desai et al. teach all of the limitations of the claims.
Regarding (b), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every limitation of the claims. Applicant’s assertion that there would be no motivation to combine Konry and Desai because a POSITA would not have looked to Desai to modify Konry because the structures of Desai are quite distinct from those described by Konry, wherein Desai never mentions a “spheroid” or a “sphere”; and Desai was filed more than a decade earlier than Konry and thus, would have been well-known prior art at the time of filing of Konry, is not found persuasive. As an initial matter, the fact that the Desai et al. reference was filed before the Konry et al. reference has nothing to do with whether one of ordinary skill in the art before the effective filing date of the claimed invention would combine the teachings of the prior art references (e.g., any more than one would not combine a reference on the use of mRNA fragments for protection against viruses, with a reference on genetic engineering, a reference on the structure and of specific viral proteins, or a reference on antibody stimulation). As an initial matter, please see the discussion supra regarding that instant claim 1 does not recite any particular droplet structure. Moreover, as previously noted, Konry et al. teach that larger cell spheroids have three layers: a core which can be necrotic, a middle layer of viable and substantially stationary cells, and an outer layer of migrating cells (See; paragraph [0076]); while Desai et al. teach the use of microfluidics to create 3D hierarchical system for 3-layers of cells and biopolymer matrices (See, Figure 4). Thus, the cell spheroids of Konry et al. can clearly be produced to comprise layers. Additionally, there is no reason that cell spheroids as produced by Konry et al. cannot be delivered and/or laid down in layers or patterns on a surface as described by Desai et al. (e.g., in microchannels and microchambers). Applicants are reminded that the motivation for combining the teachings of the prior art may be different from applicants’ motivation to make the disclosed compositions. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The Office has provided motivation to modify the microfluidic method of producing three-dimensional cell spheroids that mimic the heterogeneity of a tumor mass for use in screening different antitumor agents as disclosed by Konry et al. to include a method of producing a three-dimensional, microscale, single layer or multilayer microculturing structures as exemplified by Desai et al. to create cell microarrays that provide a flexible and cost-effective method of measuring and/or monitoring multiple properties or characteristics of culture development including cell viability, cell proliferation, cell migration, or cell adhesion; and/or in producing a cell array that can be used as a drug screening model for the identification of new antitumor agents including the identification of an effective drug treatment regimen using a patient’s own tumor cells. Thus, the claims remain rejected for the reasons of record.
Regarding (c), please see the discussion supra regarding the Examiner’s response to Applicant’s arguments including that none of the references has to teach each and every limitation of the claims. Applicant’s assertion that Konry does not teach the claimed flow rate limitation, which is clearly outside of the Applicant’s claimed range, is not found persuasive. As an initial matter, it is noted that instant claim 1 does not recite any particular tumor cells, liquid matrix material, dissociated tissue sample, droplet size, channel size, pressure, and/or microfluidic apparatus. Regarding flow rate, Konry et al. teach: 
(i)	the flow rates required for each of the fluid inputs into the microfluidic device can vary depending on the design of the device and the concentration of the components such as the cell concentration, the polymer precursor concentration, and the polymerization mediator concentration, wherein suitable flow rates can be readily ascertained and optimized by routine experimentation with a given device (interpreted as encompassing a flow rate of 0.01 to 100 mL/min). Thus, the claims remain rejected for the reasons of record.

Desai et al. teach:
(i)	effective flow rates for delivering the second layer can be quite large, from 1 microliter/min to 10 mL/min (interpreted as encompassing a flow rate of 0.01 ml/min to 100 mL/min); and
(ii)	 the drug is transported by the fluid (analogous to blood) along the top confluent EC layer (analogous to the vascular endothelium), with a controlled flow rate (analogous to physiological blood flow) by a syringe pump; and the fluidic equation: P = 12LQ/wh3, where P is pressure difference,  is viscosity, Q is volume flow rate, and L, w, and h are the dimensions of the channel (paragraphs [0046], lines 24-27; and [0069], lines 14-17).

Thus, based on the teachings of the combined references, including that suitable flow rates can be readily ascertained and optimized by routine experimentation by one of ordinary skill in the art, the claims remain rejected for the reasons of record.


New Objections/Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4, 8, 14, 15, 23, 25, 29 and 30 are rejected under 35 U.S.C. 102(a1)/(a2) as being anticipated by Anderson et al. (US Patent Application Publication No. 20180092850, published April 5, 2018; effective filing date February 18, 2011) as evidenced by Darwin Microfluidics (Darwin Microfluidics, 2019, 1-2).
Regarding claims 1-4, 8, 14, 15, 23, 25, 29 and 30, Anderson et al. teach a composition containing biocompatible hydrogel encapsulating mammalian cells and one or more anti-inflammatory drugs is disclosed, such that the encapsulated cells have decreased cellular immune response and/or reduced pericapsular fibrotic over-growth after implantation in a subject, wherein the compositions contain a biocompatible hydrogel having encapsulated therein mammalian cells and anti-inflammatory drugs or polymeric particle loaded with anti-inflammatory drugs that are released from the composition after transplantation in an amount effective to inhibit fibrosis of the composition for at least 10 days; and methods for identifying and selecting suitable anti-inflammatory drug-loaded particles to prevent fibrosis of encapsulated cells; as well as, methods of treating disease in a subject (interpreted as dissociated tissue sample; cells; PDMOs; a plurality of drug therapies; and assaying drug therapies by exposure to one or more drug therapies, claims 1-3) (Abstract; and paragraph [0013]). Anderson et al. teach that the hydrogels can be fabricated into any size or shape suitable for cell encapsulation and transplantation including wherein hydrogels are formed into microcapsules having a mean diameter of about 150 microns to about 1000 microns (paragraph [0018]). Anderson et al. teach that photopolymerized HA and dextran hydrogels maintain long-term culture of undifferentiated human embryonic stem cells (interpreted as polymerization, claim 1) (paragraph [0070], lines 16-18). Anderson et al. teach that the amount and density of cells encapsulated in the disclosed compositions, such as microcapsules, will vary depending on the choice of cell, hydrogel, and site of implantation, wherein the single cells are present in the hydrogel at a concentration of 0.1 x 106 cells/ml to 4 x 106 cells/ml (interpreted as a density of less than 5 x 106 cells/ml; 3 x 106 cells/ml and 1 x 105 cells/ml of unpolymerized liquid matrix, claims 1, 29 and 30) (paragraph [0103]). Anderson et al. teach that fresh pancreatic tissue can be divided by mincing, teasing, comminution and/or collagenase digestion, such that the islets can then be isolated from contaminating cells and materials by washing, filtering, centrifuging or picking procedures, wherein the isolated pancreatic cells can optionally be cultured prior to microencapsulation using any suitable method of culturing islet cells known in the art (interpreted as dissociating the tissue sample; and culturing PDMOs, claim 1) (paragraph [0105]). Anderson et al. teach that alginate can be crosslinked with divalent cations in water to form a hydrogel matrix, wherein an aqueous solution containing the biological materials to be encapsulated is suspended in a solution of a water soluble polymer, and the suspension is formed into droplets that are configured into discrete microcapsules by contact with multivalent cations (interpreted as droplets, claim 1) (paragraph [1009]). Anderson et al. teach that cells can be obtained directly from a donor, from a cell culture of cells from a donor, or from established cell culture lines; and that cell lines that have been employed include bioartificial liver support systems include primary hepatocytes isolated from human and animal livers, and various transformed human cells such as hepatoma, hepatoblastoma and immortalized hepatocyte lines (interpreted as receiving a tissue sample from a patient tumor, claim 1) (paragraphs [0115]; and [0140]). Anderson et al. teach that to prepare hybrid drug-islet capsule 1.5% (w/v) alginate was mixed with curcumin or with dexamethasone, such that after one day of islet isolation, islets were mixed with alginate suspension with or without dispersed drug at a pre-crosslinking islet density of 750-1000 islets/mL, wherein islets-containing microcapsules were produced using electrostatic droplet generator by extrusion of the islet-alginate suspension through a 22G needle at a volume flow rate of 0.155 ml/min into a crosslinking bath of BaCl2 solution, and wherein the final microcapsule diameter was in the range of 400-500 microns (interpreted as forming a library of PDMOs by driving the dissociated tissue sample and unpolymerized matrix material through a channel of a microfluidic apparatus; traveling through the channel at a flow rate of about 0.01 ml/min to about 100 ml/min; interpreting islet density as a density of less than 5 x 106 cells per/mL, 3 x 106 cells/mL, and 1 x 105 cells/mL; a diameter of between 50 and 500 microns; one or more drug therapies; interpreting a 22G needle as having a diameter of 413 microns; and maintaining constant pressure, claims 1, 14, 15, 29 and 30) (paragraph [0194]), wherein a 22G needle has an inner diameter of 0.413 mm as evidenced by Darwin Microfluidics (pg. 1). Anderson et al. teach co-culturing of encapsulated islets with macrophages was maintained for 4 days (interpreted as culturing for between 1 and 14 days; and replicating structures, claim 1) (paragraph [0188], lines 10-11). Anderson et al. teach a high-throughput in vivo assay, wherein candidate drugs encapsulated in a biocompatible, biodegradable polymer suitable for drug delivery are injected in an array format on the back of a mammalian test subject to facilitate high-throughput screening; and that biocompatibility of the materials is assessed within the first 14 days (preferably 3, 7 and 10 days) post injection using in vivo fluorescence imaging (interpreted as assaying one or more drug therapies; assaying in parallel; and characterizing a response within 21 days, claims 1-3) (paragraphs [0121]; and [0124]). Anderson et al. teach that the inhibitory effect of microparticles was investigated with different loadings of an anti-inflammatory drug, wherein dexamethasone was selected for incorporating into PLGA microparticles (interpreted as different concentrations of one drug, claim 8) (paragraph [0153], lines 1-4). Anderson et al. teach that injected microparticles and 1 cm2 area of full thickness dermal tissue surrounding the implant were excised, placed in histology cassettes and fixed in formalin, such that following fixation, the tissues were dehydrated, and the polymer particles with surrounding fixed tissues were embedded in paraffin and sectioned (interpreted as a biopsy sample, claim 23) (paragraph [0160]). Anderson et al. teach that encapsulated islet cells can be administered to a patient with diabetes, and in other embodiments, the cells are used to repair tissue in a subject including structural tissues such as skin, bone, cartilage, muscle, or blood vessels (interpreted as forming hollow structures of cells, claim 25) (paragraph [0126]).
Anderson et al. do not specifically exemplify forming more than 1,000 PDMOs (instant claim 10).
Anderson et al. meet all the limitations of the claims and, therefore, anticipates the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(2)	Claims 1-4, 8, 10, 14, 15, 23, 25, 29 and 30 are under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication No. 20180092850, published April 5, 2018; effective filing date February 18, 2011) in view of Sabhachandani et al. (Lab Chip, 2016, 16, 497-505) as evidenced by Darwin Microfluidics (Darwin Microfluidics, 2019, 1-2).
Regarding claims 1-4, 8, 14, 15, 23, 25, 29 and 30, Anderson et al. teach a composition containing biocompatible hydrogel encapsulating mammalian cells and one or more anti-inflammatory drugs is disclosed, such that the encapsulated cells have decreased cellular immune response and/or reduced pericapsular fibrotic over-growth after implantation in a subject, wherein the compositions contain a biocompatible hydrogel having encapsulated therein mammalian cells and anti-inflammatory drugs or polymeric particle loaded with anti-inflammatory drugs that are released from the composition after transplantation in an amount effective to inhibit fibrosis of the composition for at least 10 days; and methods for identifying and selecting suitable anti-inflammatory drug-loaded particles to prevent fibrosis of encapsulated cells; as well as, methods of treating disease in a subject (interpreted as dissociated tissue sample; cells; PDMOs; a plurality of drug therapies; and assaying drug therapies by exposure to one or more drug therapies, claims 1-3) (Abstract; and paragraph [0013]). Anderson et al. teach that the hydrogels can be fabricated into any size or shape suitable for cell encapsulation and transplantation including wherein hydrogels are formed into microcapsules having a mean diameter of about 150 microns to about 1000 microns (paragraph [0018]). Anderson et al. teach that photopolymerized HA and dextran hydrogels maintain long-term culture of undifferentiated human embryonic stem cells (interpreted as polymerization, claim 1) (paragraph [0070], lines 16-18). Anderson et al. teach that the amount and density of cells encapsulated in the disclosed compositions, such as microcapsules, will vary depending on the choice of cell, hydrogel, and site of implantation, wherein the single cells are present in the hydrogel at a concentration of 0.1 x 106 cells/ml to 4 x 106 cells/ml (interpreted as a density of less than 5 x 106 cells/ml; 3 x 106 cells/ml and 1 x 105 cells/ml of unpolymerized liquid matrix, claims 1, 29 and 30) (paragraph [0103]). Anderson et al. teach that fresh pancreatic tissue can be divided by mincing, teasing, comminution and/or collagenase digestion, such that the islets can then be isolated from contaminating cells and materials by washing, filtering, centrifuging or picking procedures, wherein the isolated pancreatic cells can optionally be cultured prior to microencapsulation using any suitable method of culturing islet cells known in the art (interpreted as dissociating the tissue sample; and culturing PDMOs, claim 1) (paragraph [0105]). Anderson et al. teach that alginate can be crosslinked with divalent cations in water to form a hydrogel matrix, wherein an aqueous solution containing the biological materials to be encapsulated is suspended in a solution of a water soluble polymer, and the suspension is formed into droplets that are configured into discrete microcapsules by contact with multivalent cations (interpreted as droplets, claim 1) (paragraph [1009]). Anderson et al. teach that cells can be obtained directly from a donor, from a cell culture of cells from a donor, or from established cell culture lines; and that cell lines that have been employed include bioartificial liver support systems include primary hepatocytes isolated from human and animal livers, and various transformed human cells such as hepatoma, hepatoblastoma and immortalized hepatocyte lines (interpreted as receiving a tissue sample from a patient tumor, claim 1) (paragraphs [0115]; and [0140]). Anderson et al. teach that to prepare hybrid drug-islet capsule 1.5% (w/v) alginate was mixed with curcumin or with dexamethasone, such that after one day of islet isolation, islets were mixed with alginate suspension with or without dispersed drug at a pre-crosslinking islet density of 750-1000 islets/mL, wherein islets-containing microcapsules were produced using electrostatic droplet generator by extrusion of the islet-alginate suspension through a 22G needle at a volume flow rate of 0.155 ml/min into a crosslinking bath of BaCl2 solution, and wherein the final microcapsule diameter was in the range of 400-500 microns (interpreted as forming a library of PDMOs by driving the dissociated tissue sample and unpolymerized matrix material through a channel of a microfluidic apparatus; traveling through the channel at a flow rate of about 0.01 ml/min to about 100 ml/min; interpreting islet density as a density of less than 5 x 106 cells per/mL, 3 x 106 cells/mL, and 1 x 105 cells/mL; a diameter of between 50 and 500 microns; one or more drug therapies; interpreting a 22G needle as having a diameter of 413 microns; and maintaining constant pressure, claims 1, 14, 15, 29 and 30) (paragraph [0194]), wherein a 22G needle has an inner diameter of 0.413 mm as evidenced by Darwin Microfluidics (pg. 1). Anderson et al. teach co-culturing of encapsulated islets with macrophages was maintained for 4 days (interpreted as culturing for between 1 and 14 days; and replicating structures, claim 1) (paragraph [0188], lines 10-11). Anderson et al. teach a high-throughput in vivo assay, wherein candidate drugs encapsulated in a biocompatible, biodegradable polymer suitable for drug delivery are injected in an array format on the back of a mammalian test subject to facilitate high-throughput screening; and that biocompatibility of the materials is assessed within the first 14 days (preferably 3, 7 and 10 days) post injection using in vivo fluorescence imaging (interpreted as assaying one or more drug therapies; assaying in parallel; and characterizing a response within 21 days, claims 1-3) (paragraphs [0121]; and [0124]). Anderson et al. teach that the inhibitory effect of microparticles was investigated with different loadings of an anti-inflammatory drug, wherein dexamethasone was selected for incorporating into PLGA microparticles (interpreted as different concentrations of one drug, claim 8) (paragraph [0153], lines 1-4). Anderson et al. teach that injected microparticles and 1 cm2 area of full thickness dermal tissue surrounding the implant were excised, placed in histology cassettes and fixed in formalin, such that following fixation, the tissues were dehydrated, and the polymer particles with surrounding fixed tissues were embedded in paraffin and sectioned (interpreted as a biopsy sample, claim 23) (paragraph [0160]). Anderson et al. teach that encapsulated islet cells can be administered to a patient with diabetes, and in other embodiments, the cells are used to repair tissue in a subject including structural tissues such as skin, bone, cartilage, muscle, or blood vessels (interpreted as forming hollow structures of cells, claim 25) (paragraph [0126]).
Anderson et al. do not specifically exemplify forming more than 1,000 PDMOs (instant claim 10).
Regarding clam 10, Sabhachandani et al. teach a robust, microfluidic technique to generate and analyze 3D tumor spheroids, which resembles tumor microenvironment and can be used as a more effective pre-clinical drug testing and screening model, wherein monodisperse cell-laden alginate droplets were generated in polydimethylsiloxane (PDMS) microfluidic devices that combine T-junction droplet generation and external gelation for spheroid formation (Abstract, lines 1-5). Sabhachandani et al. teach that the proposed approach has the capability to incorporate multiple cell types, such that spheroids with breast cancer cell lines (MCF-7 drug sensitive and resistant) and co-culture spheroids of MCF-7 together with a fibroblast cell line (HS-5), wherein the device has the capability to house 1000 spheroids on chip for drug screening and other functional analysis (interpreted as forming a library of more than 1000 PDMOs, claim 10) (Abstract, lines 5-8). Sabhachandani et al. teach that the functional performance of the 3D tumor model and a dose dependent response of standard chemotherapeutic drug, doxorubicin (Dox) and standard drug combination Dox and paclitaxel (PCT) was analyzed on the chip-based platform to provide a simple and novel in vitro platform to generate, image and analyze uniform 3D monodisperse alginate hydrogel tumors for various omic studies and therapeutic efficacy screening as an important translational step before in vivo studies (Abstract, lines 10-15; and pg.498, col 2; first partial paragraph, lines 6-8). Sabhachandani et al. teach that multicellular spheroids are generally formed in hanging drops, spinner flasks, liquid overlay cultures and bioreactors; however, there are a number of drawbacks including the limited spatial organization, non-uniform size distribution, static cell culture and shear-related cell damage, wherein it is known that the size of tumor spheroids can have a profound effect in regulating response to anticancer treatments, as demonstrated by the size-dependent resistance of colon cancer cells to photodynamic therapy; and that imaging and biochemical analyses of the spheroids cannot be performed in situ under the above-mentioned culture conditions, thus, requiring transfer of the spheroids to a different platform; additionally, none of these systems permit high throughput screening (HTS), which has been made possible using microfluidic methods for generation and processing of multicellular spheroids (pg. 497, col 2, last partial paragraph; and pg. 498, col 1; first partial paragraph, lines 1-7). Sabhachandani et al. teach that microfluidic droplets are suitable as a platform for 3D spheroid formation as highly monodisperse droplets can be generated at rates greater than 1000 droplets per second using flow-focusing strategies, where this allows greater control over spheroid sizes, massive parallel processing of individual spheroids and on-chip integration of live imaging and downstream analysis (interpreted a forming more than 1000 PDMOs, claim 10) (pg. 498, col 1; first partial paragraph, lines 10-16). Sabhachandani et al. teach that miniaturization of cell culture in the micro-scale hydrogel spheroids permits rapid and efficient transport of oxygen, nutrients and drugs to all cells in the spheroids, eliminating heterogeneity in external signaling cues, such that microfluidic droplet-based methods have been used to develop cell spheroids embedded in single polymers such as agarose, gelatin, alginate, poly(ethylene glycol) as well as in mixed hydrogels such as alginate–Matrigel, wherein alginate hydrogels have been used in the past as scaffolds for culture of tumor cells, hepatocytes and pancreatic cells and as carriers for drug and protein delivery with controlled release characteristics (pg. 498, col 1; first partial paragraph, lines 21-31). Sabhachandani et al. teach that there is still a need for development of a simple yet robust microfluidic device capable of high throughput generation of hydrogel-based multicellular tumor spheroids for preclinical drug and therapeutic testing applications (pg. 498, col 1; first partial paragraph, lines 43-47). Sabhachandani et al. teach the development of an integrated high-throughput microfluidic droplet array capable of generating and entrapping up to 1000 individual multicellular spheroids, wherein the array allows the generation, maintenance, stimulation and analysis of the multicellular tumor spheroids sequentially in the same device (pg. 498, col 1; last partial paragraph). Sabhachandani et al. teach that for tumor and tumor/stromal viability studies, a minimum of 30 spheroids was analyzed for every drug concentration (pg. 500, col 1; first full paragraph, lines 3-5). Sabhachandani et al. teach that cells were routinely passaged every three days and harvested at a density of 1 x 106 viable cells per mL; and control for 3D multicellular spheroids, control experiments were performed by seeding 5000 cells per well of MCf-7S and MCF-7R cells in a 96 well plate (pg. 499, col 1, first partial paragraph; and g. 499, col 2, second full paragraph).
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using microfluidic techniques to generate and analyze 3D spheroids as exemplified by Sabhachandani et al., it would have been prima facie obvious before the effective filing date of the claimed invention to modify the method of encapsulating cells and/or cells and drugs within a hydrogel matrix prior to transplantation into a mammal as disclosed by Anderson et al. to include the chip-based platform and the microfluidic techniques for the generation and analysis of 3D tumor spheroids including 1000 spheroid or more as taught by Sabhachandani et al., with a reasonable expectation of success in generating highly monodisperse 3D cell spheroids including hydrogel droplets comprising an adjustable matrix; in producing greater than 1000 droplets per second for massively parallel processing of individual spheroids and on-chip integration of live imaging and downstream analysis; and/or in creating highly monodisperse 3D cell spheroids for the in vitro screening, imaging and/or analysis including therapeutic efficacy, drug toxicity and/or controlled release of preclinical drugs in a cellular environment including prior to the in vivo transplantation of drug loaded spheroids into mammals.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Conclusion
Claims 1-4, 8, 10, 14, 15, 23, 25, 29 and 30 are rejected.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Amy M Bunker/
Primary Examiner, Art Unit 1675